Citation Nr: 0426038	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
October 1969.  The veteran had over 12 months of service in 
the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001  rating decision of the RO.  The veteran 
ultimately cancelled his request for a hearing before a 
member of the Board in March 2003, electing a hearing by a 
local hearing officer at the RO instead.  However, he failed 
to report to a June 2003 scheduled hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.  

2.  There is no competent evidence that the veteran currently 
manifests, or has ever manifested, a diabetes mellitus 
disability.  


CONCLUSIONS OF LAW

1.  VA's duties to notify and assist the appellant have been 
met in this case.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  A current diabetes mellitus disability, or extant 
residuals of a history of diabetes mellitus, are not shown.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant and 
the claimant's representative, if any, of the information 
necessary to complete the application.  38 U.S.C.A. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the veteran was provided VCAA notice in April 
2001, prior to the initial decision.  This notice advised the 
veteran of the evidence needed to substantiate the claim for 
service connection, what evidence VA was responsible for 
obtaining, what evidence the veteran was responsible for 
providing, and the need for the veteran to advise VA of or to 
submit any information in his possession.  He was also 
contacted by telephone, prior to the August 2001 rating 
decision, to clarify that he had no other information or 
evidence pertinent to diabetes to offer.  This is reflected 
by way of the undated VA Form 119 that was placed in the 
claims file prior to the August 2001 rating decision.  He was 
also provided a statement of the case (SOC) in September 2002 
and a May 2004 supplemental statement of the case, apprising 
him of VA's actions in his case, the evidence considered and 
the pertinent laws and regulations.  

Based on a review of the evidence, the veteran has been 
provided every opportunity to submit evidence, and to attend 
hearings, both at the RO, and in Washington, D.C., before a 
Veterans Law Judge.  In fact, he requested and was scheduled 
for both hearings, but later cancelled his hearing before the 
Board, and failed to report to his RO hearing.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence VA would secure on his behalf.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Additionally, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, his service medical, VA records, and private medical 
records have been obtained.  He has been afforded his 
requested examination.  The record has been fully developed, 
and although he continues to disagree, "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he could submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (2004).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that the duty to assist and 
notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied in the instant appeal.  

Service connection for diabetes mellitus

In this case, the veteran submitted a claim for service 
connection in January 2001, stating that he wanted to be 
"tested ASAP for Type II Diabetes."  He also stated that he 
was a "Vietnam Vet," and that he wanted a routine check.  
In August 2001 the RO denied the claim as the evidence failed 
to show that he actually had diabetes mellitus.  The veteran 
disagreed, stating that he did not agree with the VA 
hospital, because he had "traces of Agent Orange."  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).

Also, a veteran who served in the Republic of Vietnam during 
the Vietnam Era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  
As a result of recent amendments to 38 C.F.R. § 3.309(e), 
Type II diabetes mellitus was added to the list of diseases 
for which presumptive service connection can be established.  
The change was effective July 9, 2001.  See 66 Fed. Reg. 
23166, 23169 (May 8, 2001).  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records are entirely negative for evidence of 
diabetes.  There are no treatment notes or records reflecting 
a diagnosis of diabetes.  Although the veteran's discharge 
examination does not appear to be of record, clinical 
examinations dated November 1953, April 1959, January 1963 
and January 1965 reveal that his endocrine system was 
clinically evaluated as normal by the examiners.  

The post-service medical records also do not establish that 
the veteran currently has any diabetes disorder.  VA has 
obtained private medical evidence and VA sponsored 
examinations.  The May 2001 VA diabetes mellitus compensation 
and pension examination report shows that the examiner 
obtained a history from the veteran reflecting that the 
veteran denied any history of diabetes.  He conducted a 
physical examination, which revealed peripheral sensation was 
intact.  Special testing was ordered to rule out diabetes.  
The examiner reported that the veteran's blood studies 
revealed normal glycosylated hemoglobin and blood sugar 
levels, which, in the examiner's medical opinion, confirmed 
the absence of diabetes.  He also concluded that there was no 
historical evidence of diabetes.  

Private medical records from March 1997 are also of record, 
and while they contain multiple lab studies, urinalysis and 
blood work reports, the veteran was never diagnosed with 
diabetes by any medical practioner.  

Without medical evidence of current disability there simply 
is no basis for granting service connection, either on a 
direct or presumptive basis.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Here, the veteran's assertions of residual "Agent Orange" 
are the only evidence of the claimed disorder, and his 
assertions about medical conditions, including whether they 
are extant, are not competent absent some evidence that he 
has medical training or expertise.  As a layperson, he is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

For all the foregoing reasons, the claim of service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for diabetes mellitus is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



